EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Non-elected claims 16-19 are canceled.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, US 5528585A, 20040043745 A1, 20060189286 A1 and 20150326257 A1, does not teach nor render obvious an RF receiver circuit design limited by conditions and frequencies to simultaneously provide steady state low-noise signal amplification, frequency down-conversion and image signal rejection that has, in combination with other limitations, a second RF band select filter RF-BPF2 with center frequency FIN connected on an input side to the output of low-noise amplifier LNA and connected on an output side to an input side of a mixer block; wherein the mixer block comprises a first parametric diode circuit PAR1 connected at a first input to filter RF-BPF2 and further connected at an output to an input side of an IF filter IF-BPF with center frequency FIF; neither does it have an RF receiver circuit that has, in combination with other limitations, the mixer block comprises: a first parametric diode circuit PAR1 connected at a first input to filter RF- BPF1 and connected at a second input to a local oscillator LO with frequency F and further connected at an output to an input side of a second RF band select filter RF-BPF2 with center frequency F-FIN; and a second parametric diode circuit PAR2 connected at a first input to filter RF- BPF2 and coupled at a second input through a divide by two frequency divider to local oscillator LO and further connected at an output to an input side of an IF filter IF-BPF with center frequency FIF.  Nor does it have the mixer block that has, a first parametric diode circuit PAR1 connected at a first input to filter RF- BPFI and connected at a second input through a divide by two frequency divider to a local oscillator LO with frequency F and further connected at an output to an input side of a second RF band select filter RF-BPF2 with center frequency F- FIN; and a second parametric diode circuit PAR2 connected at a first input to filter RF- BPF2 and coupled at a second input to local oscillator LO with frequency F and further connected at an output to an input side of an IF filter IF-BPF with center frequency FIF.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        April 28, 2022